Per Curiam:
The respondent, who was admitted to the bar in November, 1902, has been charged by the County Lawyers’ Association with professional misconduct. There are three charges against him.
The respondent was for some time a clerk in the employment of Mr. Joseph Wilkenfeld, an attorney of New York city. This relation terminated in October, 1912. At an earlier date in the same year Mr. Wilkenfeld had recovered a judgment for $214 in the action of Schmidt v. Western Cloak and Suit Company. In this action while Mr. Wilkenfeld was the attorney of record the respondent tried the case by his employer’s direction. An appeal was taken which was conducted, in behalf of the plaintiff, by Mr. Wilkenfeld without any assistance from respondent. The judgment was affirmed after respondent had left Mr. Wilkenfeld’s employment. Soon after the affirmance of the judgment respondent, without Wilkenfeld’s knowledge, arranged a settlement by the agreement of the defendants to pay and of the plaintiff to receive one hundred and fifty dollars in satisfaction of the judgment, out of which it was agreed that respondent should receive fifty dollars. Schmidt and the respondent were brought together by a man named Sussman, who had also been in Wilkenfeld’s employ and who claimed that Schmidt owed him five dollars. Mr. Wilkenfeld knew nothing of the settlement or of respondent’s part in bringing it about.
It is conceded by the petitioner that Mr. Schmidt had a legal right to engage another attorney to collect the judgment, provided' proper steps were taken to preserve Mr. Wilkenfeld’s lien, and also that respondent could have solicited 1 ‘ this ' *498retainer from Schmidt without so far violating legal ethics as to subject himself to discipline,” provided of course that respondent’s actions were frank and above board and that he was guilty of no misrepresentation in order to obtain the retainer. Unfortunately the evidence compels the conclusion that respondent was not frank and above board and that he did induce Schmidt to employ him to effect a compromise by false representations as to the history of the litigation and his personal services therein and connection therewith. In or did he take any steps to safeguard Mr. Wilkenfeld’s lien for his services, nor acquaint that gentleman with what was going on so as to enable him to take steps to protect his lien. Fortunately for Mr. Wilkenfeld, but owing to no act of the respondent, the former was able ultimately to recover for his services. The official referee finds, and we concur in his finding, that respondent’s acts in this regard fell below the true standard of good professional ethics. ■ For this he is to be severely censured. The other charges arise out of a question of the disposition by respondent of the sum of twenty-four dol. lars intrusted to him to meet the expenses of a number of actions for small' amounts intrusted by one Hermann to Mr. W" ilkenf eld. U pon this sub j ect the evidence is very conflicting. The respondent seems to have accounted for fourteen dollars of the amount as having been properly expended. As to the other ten dollars the official referee finds that it is difficult to reach a conclusion that is not involved in doubt and uncertainty. His conclusion is that those charges are “ not proven,” and we are not disposed to differ from him in this particular. Upon the first charge, however, we consider that the respondent was guilty of unprofessional conduct, for which he is severely censured.
Present—Ingraham, P. J., Laughlin, Scott and Dowling, JJ.
Respondent censured. Order to be settled on notice.